DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/28/2020 is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 

“transmission characteristic calculating unit”, “required wavelength bandwidth determining unit”, and “accommodating wavelength band determining unit”  in claims 1 and 7

“redesign determining unit” in claims 2 and 9

“first and second characteristic calculating unit” of claim 8

“uncontainable transmission line extracting unit” and “route mask setting unit” of claim 10

NOTE: “connecting unit” which comprises the “coarse-granularity switching unit”, both of claim 8, are not considered to invoke 112(f) because the coarse-granularity switching unit is well-known in the art to be a switch 

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Carl Pelligrini on 08/17/2021.

The application has been amended as follows: 

Claim 1. (Currently Amended) An optical path setting device comprising:
a transmission characteristic calculating unit configured to calculate an inter-endpoint transmission characteristic being a transmission characteristic between endpoints of an optical path accommodating traffic in a plurality of optical communication systems;
a required wavelength bandwidth determining unit configured to determine, based on the inter-endpoint transmission characteristic, a required wavelength bandwidth being a wavelength bandwidth meeting an arrival performance of the optical path; and
an accommodating wavelength band determining unit configured to determine, as an accommodating wavelength band for accommodating the optical path, a common wavelength band that is a wavelength band where the optical path having the required , wherein
the transmission characteristic calculating unit totalizes a transmission characteristic of the optical path in an individual optical communication system included in the plurality of optical communication systems, and calculates the inter-endpoint transmission characteristic by considering degradation of the transmission characteristic being caused by connecting the plurality of optical communication systems.

Claim 2. (Canceled)

Claim 7. (Currently Amended) An optical communication system comprising:
a first optical communication system including a first optical path setting device and a first node device;
a second optical communication system including a second optical path setting device and a second node device; and
an integrated optical path setting device configured to control the first optical path setting device and the second optical path setting device, wherein
the integrated optical path setting device includes:
a transmission characteristic calculating unit configured to calculate an inter-endpoint transmission characteristic being a transmission characteristic between endpoints of an optical path accommodating traffic in a plurality of optical communication systems including the first optical communication system and the second optical communication system;

an accommodating wavelength band determining unit configured to determine, as an accommodating wavelength band for accommodating the optical path, a common wavelength band that is a wavelength band where the optical path having the required wavelength bandwidth can be allocated and that is common to the plurality of optical communication systems, wherein
the transmission characteristic calculating unit totalizes a transmission characteristic of the optical path in an individual optical communication system included in the plurality of optical communication systems, and calculates the inter-endpoint transmission characteristic by considering degradation of the transmission characteristic being caused by connecting the plurality of optical communication systems.

Claim 13. (Currently Amended) An optical path setting method comprising:
calculating an inter-endpoint transmission characteristic being a transmission characteristic between endpoints of an optical path accommodating traffic in a plurality of optical communication systems;
determining, based on the inter-endpoint transmission characteristic, a required wavelength bandwidth being a wavelength bandwidth meeting an arrival performance of the optical path; and
, wherein
the calculating the inter-endpoint transmission characteristic includes totalizing a transmission characteristic of the optical path in an individual optical communication system included in the plurality of optical communication systems, and calculating the inter-endpoint transmission characteristic by considering degradation of the transmission characteristic being caused by connecting the plurality of optical communication systems.

	Claim 14. (Canceled) 

	Claim 21. (Currently Amended) The optical path setting device according to claim [[2]]1, further comprising a redesign determining unit configured to compare the common wavelength band with the required wavelength bandwidth, and, when the common wavelength band is insufficient for the required wavelength bandwidth, determine to perform redesigning of the optical path.

	Claim 22. (Currently Amended) The optical path setting device according to claim [[2]]1, wherein the plurality of optical communication systems are connected by switching a route on a path basis.

Allowable Subject Matter
Claims 1, 3-13, 15-18, 21, and 22 are allowed.

The following is an examiner’s statement of reasons for allowance:

Regarding independent claims 1, 7, and 13, each have been amended to include limitations of previous claims 2 or 14, which the prior art made of record fails to teach.

Takara et al, U.S. Publication No. 2012/0224851 generally teaches an optical path setting method (see Takara Abstract) comprising:

calculating an inter-endpoint transmission characteristic being a transmission characteristic between endpoints of an optical path accommodating traffic (see Figure 7, s101);

determining, based on the inter-endpoint transmission characteristic, a required wavelength bandwidth being a wavelength bandwidth meeting an arrival performance of the optical path (see Figure 7, s102 and paragraph [0103]); and

determining, as an accommodating wavelength band for accommodating the optical path, a common wavelength band that is a wavelength band where the (see Figure 7, step s107 and paragraph [0262]).

However, Takara does not teach the features noted above. 

Fujita et al, U.S. Publication No. 2012/0230680 generally teaches a method for evaluating a quality of an optical path for a plurality of optical communication systems (see Fujita Figure 5 and Abstract) based on a characteristic of the optical path in each optical communication system (see Figure 11, s22-s25, where X is the inverse of the maximum number of spans between nodes in a respective network) and determines if the path is reachable based on this characteristic (see Figure 11, s26-s28). However, Fujita does not teach the features noted above. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASEY L KRETZER whose telephone number is (571)272-5639.  The examiner can normally be reached on M-F 10:00-7:00 PM PDT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID C PAYNE can be reached on (571)272-3024.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CASEY L KRETZER/Examiner, Art Unit 2637